FILED
                              NOT FOR PUBLICATION                          OCT 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


IVIN AMARILDO NAVARRO                             No. 10-73669
GUZMAN; DILBIA ARCELY DE
NAVARRO PEREZ,                                    Agency Nos. A074-824-521
                                                              A074-824-520
               Petitioners,

  v.                                              MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted October 15, 2013**

Before:        FISHER, GOULD, and BYBEE, Circuit Judges.

       Ivin Amarildo Navarro Guzman and Dilbia Arcely De Navarro Perez,

natives and citizens of Guatemala, petition for review of the Board of Immigration

Appeals’ (“BIA”) order denying their motion to reopen deportation proceedings.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the

BIA’s denial of a motion to reopen, Najmabadi v. Holder, 597 F.3d 983, 986 (9th

Cir. 2010), and we deny the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen as untimely where the motion was filed more than eleven years after

the BIA’s final order, see 8 C.F.R. § 1003.2(c)(2), and the BIA considered the

record and acted within its broad discretion in determining that the evidence was

insufficient to establish prima facie eligibility for relief from deportation. See INS

v. Abudu, 485 U.S. 94, 104 (1988) (the BIA may deny a motion to reopen for

failure to establish a prima facie case for the underlying relief sought); Mendez-

Gutierrez v. Gonzales, 444 F.3d 1168, 1172 (9th Cir. 2006) (“vague and

conclusory allegations” insufficient to establish prima facie eligibility).

      PETITION FOR REVIEW DENIED.




                                         2                                      10-73669